NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 8/12/21 appeal brief arguments vis-à-vis rejections under 35 U.S.C. 103 over Bumb, US 2013/0164204 (published 6/27/13) as illustrated by the 8/16/17 Spectrum Chemical SDS for 2-amino-2-methyl-1-propanol (“SDS”)1 have been fully considered but are moot in view of the sua sponte withdrawal -not due to any of applicant’s arguments- of said rejections for the reasons detailed below.

Allowable Subject Matter
Claims 46, 48, 52-53, 56-57, 59, and 63-64 are allowable over the prior art and do not suffer from any deficiencies under 35 U.S.C. § 101 or § 112.  The following is an Examiner’s statement of reasons for allowance: regarding independent claim 46, the most pertinent prior art of record appears to be Bumb, US 2013/0164204 (published 6/27/13) as illustrated by the 8/16/17 Spectrum Chemical SDS for 2-amino-2-methyl-1-propanol (“SDS”); Bumb’s teachings and suggestions as illustrated by SDS are in the 11/12/20 Final Rejection.  Claim 46 has been allowed over said references, however, at least because while SDS shows that a certain supplier’s AMP is contaminated with <7wt% 2-methylamino-2-methyl-1-propanol, this alone does not show that every supplier’s AMP is so contaminated (i.e. it is not necessarily implicit that commercial AMP will always be so contaminated).  Also, given such contamination, it 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany said fee.  Such comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Coris Fung, can be reached at (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 12, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
    

    
        1 NOTE: Since SDS was merely cited to illustrate certain truisms upon which Bumb is silent, it matters not whether SDS qualifies as prior art.  MPEP 2124.  Also, as a mere illustrative reference, SDS was not meant to be combined with Bumb.